Citation Nr: 1402469	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right elbow disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with additional service in the Puerto Rico National Guard, including a period of active duty for training (ACDUTRA) from July 8 to July 20, 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012, the Board reopened the claim for service connection for a low back disorder and remanded it, de novo, along with the claim for service connection for a right elbow disorder, for additional development.

In the December 2012 remand, the Board referred the matters of a cervical spine disorder, dorsal spine disorder, a right shoulder disability, a right wrist disability, bilateral lumbar radiculopathy, and vascular disease affecting both lower extremities, to include as secondary to a low back disability.  It does not appear that any action has been taken in this regard.  As such, they are again referred to the RO for appropriate disposition.

The issues of service connection for a low back disorder and for a right elbow disorder are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue.  

The Board's December 2012 remand ordered that a VA medical examiner provide an opinion as to the etiology of the Veteran's low back disorder.  Specifically, the examiner was asked to comment, in part, on notations of low back pain during his period of active service from 1968 to 1970, intervening injuries to the Veteran's lumbar spine in 1980 and 1999, and the lay statements of record regarding in-service incurrence of a low back disorder and continuity of symptomatology therefrom.  While a medical opinion was provided in April 2013, the examiner did not specifically comment on the above items.  The Board notes that the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand order."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Regarding the Veteran's right elbow claim, an October 2010 private opinion related a right elbow disorder to the Veteran's low back injury in 1975, and seems to imply a secondary relationship.  Although the Veteran is not presently service-connected for a low back disorder, he is now service-connected for coccydynia.  The record does not include a medical opinion that addresses this secondary service connection theory of entitlement and specifically whether a right elbow disorder may be related to service-connected coccydynia.  Accordingly, such opinion must also be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of completed updated (i.e., any not already associated with the record) clinical records of all private and VA treatment the Veteran has received for his back and elbow.

2.  Arrange for an appropriate opinion provider to provide an addendum opinion as to the etiology of any diagnosed low back and right elbow disorders.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.

Following a review of the record, the opinion provider should express an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any low back disorder had its (their) clinical onset in service (to include all periods of service) or is (are) otherwise related to the Veteran's military service?

In rendering this opinion, the examiner must address the intervening injuries to the Veteran's lumbar spine in 1980 and 1999, any lay assertions regarding in-service incurrence of a low back disorder (as documented in the STRs), and any assertions with respect to a continuity of symptomatology therefrom.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any right elbow disorder had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service, to include as due to a reported injury in 1975?

(c)  As to any right elbow disorder diagnosed that is determined to not be directly related to the Veteran's service, is it at least as likely as not (a 50 percent probability or greater) that such was either caused or aggravated by (increased in severity due to) his service-connected coccydynia?

A complete rationale should be provided for all opinions expressed.

3.  Thereafter, readjudicate the issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



